147 S.E.2d 602 (1966)
267 N.C. 44
Charles W. JOYNER, Petitioner,
v.
ZONING BOARD OF ADJUSTMENT OF the CITY OF WINSTON-SALEM, Amos Speas, J. A. Hancock, Carl Dull, Jr., Roy Setzer, A. T. Harrington, C. C. Smithdeal and Douglas B. Elam, Respondents.
No. 458.
Supreme Court of North Carolina.
April 13, 1966.
Harold R. Wilson, Edward R. Green, Winston-Salem, for petitioner appellant.
Womble, Carlyle, Sandridge & Rice, by W. F. Womble, Winston-Salem, for respondent appellees.
PER CURIAM:
This appeal presents the same legal questions decided this day in the companion case of Craver v. Zoning Board of Adjustment, 147 S.E.2d 599. The two cases were argued together by the same counsel. On the authority of that decision, the judgment is
Affirmed.
MOORE, J., not sitting.